DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 7 – 10, 12, and 16 – 21 are objected to because of the following informalities:
In Reference to Claim 1
In line 4, the phrase “the rocker arm having a fluid supply passage defined therein” should read –the rocker arm including a fluid supply passage
In line 7, the phrase “an extended position where the engine brake” should read –an extended position in which the engine brake–.
In line 8, the phrase “an exhaust valve to perform” includes a recitation of intended use and should read –an exhaust valve so as to perform– so as to be positively recited.
In line 13, the phrase “including a pin” should read –including a reset pin–.
In Reference to Claim 7
In lines 3 – 4, the phrase “a sealing position to seal” should read –a sealing position so as to seal–.
In Reference to Claim 8
In line 5, the phrase “the rocker arm includes” should read –the rocker arm further includes–.
In Reference to Claim 9
In lines 4 – 5, the phrase “to thereby actuate the reset pin assembly and facilitate draining the fluid” should read –so as to the draining of the fluid–.
In Reference to Claim 10
In line 3, the phrase “to reopen” should read –so as to reopen–.
In Reference to Claim 12
In line 6, the phrase “about the rocker arm to engage” should read –so as to engage–.
In line 8, the phrase “a rocker arm having a fluid supply passage defined therein” should read –a rocker arm including a fluid supply passage
In lines 11 – 12, the phrase “an extended position where the engine” should read –an extended position in which the engine–.
In line 12, the phrase “the exhaust valve to perform” should read –the exhaust valve so as to perform–.
so as to 
In Reference to Claim 16
In line 3, the phrase “a pin” should read –a reset pin–.
In Reference to Claim 17
In line 5, the phrase “a sealing position to seal” should read –a sealing position so as to seal–.
In Reference to Claim 18
In lines 3 – 4, the phrase “the rocker arm having a fluid supply passage defined therein” should read –the rocker arm including a fluid supply passage
In line 6, the phrase “an extended position where the engine” should read –an extended position in which the engine–.
In line 7, the phrase “an exhaust valve to perform” should read –an exhaust valve so as to perform–.
In line 11, the phrase “turbocharger to generate” should read –turbocharger so as to generate–.
In line 13, the phrase “cylinder pressure to momentarily create” should read –cylinder pressure so as to momentarily create
In line 15, the phrase “the engine brake capsule to thereby expand the brake capsule” should read –the engine brake capsule so as to engine brake capsule–.
such that the lash is compensated and is held open–.
In Reference to Claim 19
In lines 1 – 2, the phrase “wherein the step of maintaining the exhaust valve” should read –wherein the of the exhaust valve–.
In Reference to Claim 20
In lines 3 – 4, the phrase “the valvetrain assembly to thereby drain fluid” should read –the valvetrain assembly so as to the fluid–.
In Reference to Claim 21
In line 1, the phrase “The method of claim 18, wherein the step of resetting the engine” should read –The method of claim [[18]]20, wherein the of the engine–.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “biasing mechanism” (in claims 4 and 16); “first biasing mechanism” and “second biasing mechanism” (in claims 7 and 17).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Amended claim 3 now requires that “the reset pin does not extend into the fluid supply passage” which is a negative limitation not supported by applicant’s disclosure as originally filed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 9, 12, 13, 15 – 17, 19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claim 3
This claim recites the limitation “the reset pin” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 4
This claim recites the limitation “the reset pin” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 9
This claim recites the limitation “the main exhaust event” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 12
This claim recites the limitation “the main exhaust event” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 16
This claim recites the limitation “the reset pin” which lacks sufficient antecedent basis in the claim.

In Reference to Claim 19
This claim recites the limitation “the step” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 21
This claim recites the limitations “the step of resetting” and “the exhaust stroke” which lack sufficient antecedent basis in the claim.  In the effort of compact prosecution, the Office shall interpret this claim as having been intended to depend from claim 20.

Claims 13, 15, and 17 are rejected by virtue of their dependency from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0182536 to Yang (Yang) in view of US Patent Application Publication No. 2013/0042835 to Hansson et al. (Hansson).
In Reference to Claim 1
Yang teaches (see Yang and Fig. 2 below):
An exhaust valve rocker arm assembly comprising:
A rocker arm (Fig. 2 – reference character 210) configured to rotate about a rocker shaft (205) defining a pressurized fluid supply conduit (211, 212), the rocker arm including a fluid supply passage (213, 214);
An engine brake capsule (100) disposed in the rocker arm and in fluid communication with the fluid supply passage, the engine brake capsule configured to selectively move from a retracted position to an extended position in which the engine brake capsule engages and partially opens an exhaust valve so as to perform a bleeder brake operation (as seen from Fig. 2 and Yang paragraphs [0062] – [0063] and [0066] – [0067]); and
A reset pin assembly (170) configured to selectively drain fluid from and reset the engine brake capsule (paragraph [0070]).
Yang does not teach the following which is taught by Hansson (see Hansson and Fig. 2H annotated by Examiner below):
A transverse bore (Fig. 2H – reference characters 45, 46) formed in the rocker arm (9) and extending transversely across a body (47) of the rocker arm, 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hansson to arrange the reset pin assembly so as to extend transversely across a width of the rocker arm body such that a reset pin is slidingly disposed in the transverse bore and horizontally actuated within the engine system of Yang since it would enable independent control of the reset valve in relation to the pivotal position of the rocker arm which would enable the reset valve to be opened in an unloaded state leading to lower wear of the components and lower requirements for structural rigidity of the components as taught by Hansson (paragraph [0020]).

In Reference to Claim 2
Yang teaches:
In addition to all the limitations of claim 1 discussed above, wherein the engine brake capsule is disposed in a capsule bore (Fig. 2 – reference character 190) formed within the rocker arm (as seen from Fig. 2).
Yang does not teach the following which is taught by Hansson:
Wherein the transverse bore extends along an axis generally perpendicular to an axis of extension of the capsule bore (as seen from Figs. 2 and 2H).



In Reference to Claim 3
Yang does not teach the following which is taught by Hansson:
In addition to all the limitations of claim 1 discussed above, wherein the reset pin does not extend into the fluid supply passage (Fig. 2H – reference character 61) that extends between the fluid supply conduit and the engine brake capsule (as seen from Fig. 2H).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hansson to arrange the reset pin in the reset pin assembly so as to not extend into the fluid supply passage within the engine system of Yang since it would enable independent control of the reset valve in relation to the pivotal position of the rocker arm which would enable the reset valve to be opened in an unloaded state leading to lower wear of the 

In Reference to Claim 4
Yang teaches:
In addition to all the limitations of claim 2 discussed above, wherein the reset pin assembly further includes a biasing mechanism* configured to bias the reset pin into a closed position such that the reset pin acts as a spool valve and blocks a fluid outlet conduit (Fig. 2 – reference character 219) formed in the rocker arm (Yang paragraphs [0064] – [0065]).
* – It is to be noted that Yang states that a spring could optionally be arranged on the oil drain piston 170.

In Reference to Claim 5
Yang teaches:
In addition to all the limitations of claim 1 discussed above, wherein the rocker arm further includes a fluid outlet conduit (Fig. 2 – reference character 219) in fluid communication with the engine brake capsule, the fluid outlet conduit configured to drain the fluid from the engine brake capsule via the reset pin assembly (Yang paragraph [0070]).

In Reference to Claim 6
Yang teaches:
In addition to all the limitations of claim 1 discussed above, wherein the engine brake capsule includes a plunger (Fig. 2 – reference character 160) slidingly disposed within the rocker arm (Yang paragraph [0062]).
In Reference to Claim 7
Yang teaches:
In addition to all the limitations of claim 1 discussed above, wherein the engine brake capsule includes a check ball assembly comprising a check ball (Fig. 2 – reference character 172), a first biasing mechanism (156) configured to bias the check ball into a sealing position so as to seal the fluid supply passage, and a second biasing mechanism (198) configured to bias a plunger into a retracted position within a bore (190) defined in the rocker arm (Yang paragraphs [0062] – [0063]).
In Reference to Claim 9
Yang does not teach the following which is taught by Hansson:
In addition to all the limitations of claim 1 discussed above, a fixed pedestal (Fig. 2H – reference characters 25, 65, 67) configured to be selectively engaged by the reset pin assembly (21, 40, 50) when the rocker arm (9) rotates downward toward the exhaust valve during a main exhaust event so as to actuate the reset pin assembly and facilitate the draining of the fluid from the engine brake capsule (Hansson paragraphs [0045] and [0056]).



In Reference to Claim 12
Yang teaches:
A valvetrain assembly comprising:
A rocker housing* including a fixed shoulder (Fig. 2 – reference character 150);
A rocker shaft (205) received within the rocker housing;
A rocker arm assembly (200) configured to rotate about the rocker shaft; and
A pushrod (201) configured to selectively engage and rotate the rocker arm assembly so as to engage and open an exhaust valve (301) (Yang paragraph [0059]),
Wherein the rocker arm assembly comprises:
A rocker arm (210) including a fluid supply passage (213, 214);

* – It is to be noted that the cylinder head cover of the engine is considered to be analogous to the claimed rocker housing.
Yang does not teach the following which is taught by Hansson:
A reset pin assembly (Fig. 2H – reference characters 21, 40, 50) configured to selectively engage the fixed shoulder (25, 65, 67) when the rocker arm (9) rotates downward toward the exhaust valve during a main exhaust event so as to drain fluid from and reset the engine brake capsule (Hansson paragraphs [0045] and [0056]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hansson to selectively engage a reset pin assembly with a fixed pedestal when the rocker arm rotates down toward the exhaust valve during a main exhaust event so as to reset the reset pin assembly and drain the fluid from the engine brake capsule within the engine system of Yang since it would enable independent control of the reset valve in relation to the pivotal position of the rocker arm which would enable the reset valve to be 

In Reference to Claim 15
Yang teaches:
In addition to all the limitations of claim 12 discussed above, wherein the rocker arm further includes a fluid outlet conduit (Fig. 2 – reference character 219) in fluid communication with the engine brake capsule, the fluid outlet conduit configured to drain the fluid from the engine brake capsule via the reset pin assembly (170) (Yang paragraph [0070]).
In Reference to Claim 16
Yang teaches:
In addition to all the limitations of claim 12 discussed above, wherein the reset pin assembly comprises:
a reset pin (Fig. 2 – reference character 170) slidingly disposed within a transverse bore (183) formed in the rocker arm (as seen from Fig. 2 and Yang paragraph [0064]); and
a biasing mechanism* configured to bias the reset pin into a closed position such that the reset pin acts as a spool valve and blocks a fluid outlet conduit (219) formed in the rocker arm (paragraphs [0064] – [0065]).
It is to be noted that Yang states that a spring could optionally be arranged on the oil drain piston 170.

In Reference to Claim 17
Yang teaches:
In addition to all the limitations of claim 12 discussed above, wherein the engine brake capsule comprises:
a plunger (Fig. 2 – reference character 160) slidingly disposed within the rocker arm (Yang paragraph [0062]); and
a check ball assembly having a check ball (172), a first biasing mechanism (156) configured to bias the check ball into a sealing position so as to seal the fluid supply passage, and a second biasing mechanism (198) configured to bias a plunger into a retracted position within a bore (190) defined in the rocker arm ([0062] – [0063]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US Patent Application Publication No. 2005/0087170 to Rammer et al. (Rammer).
In Reference to Claim 18
Yang teaches:
A method of operating a valvetrain assembly having an exhaust rocker arm assembly comprising a rocker arm (Fig. 2 – reference character 210) configured to rotate about a rocker shaft (205) defining a pressurized fluid supply 
Supplying pressurized fluid via the fluid supply conduit and the fluid supply passage to the engine brake capsule so as to expand the engine brake capsule into the extended position (Yang paragraph [0066]).
Yang does not teach the following which is taught by Rammer (see Rammer and Fig. 1 below):
Activating an engine braking mode by closing one of a butterfly valve (Fig. 1 – reference character 10) and a variable geometry turbocharger so as to generate backpressure inside an exhaust manifold (61);
Opening the exhaust valve (2) with the generated backpressure along with in-cylinder pressure so as to momentarily create lash such that the expansion of the engine brake capsule (11) compensates for the lash and holds the exhaust valve open; and
Maintaining the exhaust valve partially open for a predetermined time via the engine brake capsule in the extended position (Rammer paragraph [0037]).


In Reference to Claim 19
Yang does not teach the following which is taught by Rammer:
In addition to all the limitations of claim 18 discussed above, wherein the maintaining of the exhaust valve partially open comprises performing a full-cycle bleeder brake operation (Rammer paragraph [0037]; see also Rammer Fig. 9).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Rammer to perform a full-cycle bleeder brake operation within the engine system of Yang since it would provide a comparably inexpensive and simple means of achieving engine air braking with a very high engine braking output as taught by Rammer (paragraph [0064]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hansson as applied to claim 1 above, and further in view of US Patent No. 6,450,144 to Janak et al. (Janak).
In Reference to Claim 8
Yang teaches:
In addition to all the limitations of claim 1 discussed above, wherein the rocker arm further includes an outlet conduit (Fig. 2 – reference character 219) having a first end fluidly coupled to the engine brake capsule, and a second opposite end configured to drain the fluid from the rocker arm (Yang paragraph [0070]).
Neither Yang nor Hansson teach the following which is taught by Janak (see Janak and Fig. 3 below):
Wherein the outlet conduit (Fig. 3 – reference character 234) is a straight passage between the first and second ends.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Janak to configure the outlet conduit as a straight passage within the engine system of Yang, as modified by Hansson, since it provides a system and method of engine braking (including the drain passages 236, 312) that is integrated into the rocker arm/shaft assembly as taught by Janak (col. 4; lines 40 – 42).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hansson as applied to claim 1 above, and further in view of Rammer.
In Reference to Claim 10
Neither Yang nor Hansson teach the following which is taught by Rammer:
In addition to all the limitations of claim 1 discussed above, a controller (Fig. 1 – reference character 70) configured to generate a backpressure inside an exhaust manifold so as to reopen the exhaust valve (Rammer paragraph [0037]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Rammer to generate a backpressure in the exhaust manifold so as to reopen the exhaust valve within the engine system of Yang, as modified by Hansson, since it would provide a comparably inexpensive and simple means of achieving engine air braking with a very high engine braking output as taught by Rammer (paragraph [0064]).

In Reference to Claim 11
Neither Yang nor Hansson teach the following which is taught by Rammer:
In addition to all the limitations of claim 10 discussed above, wherein the controller is configured to generate the backpressure by closing at least one of a butterfly valve (Fig. 1 – reference character 10; Rammer paragraph [0037]) and a variable geometry turbocharger.

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hansson as applied to claim 12 above, and further in view of US Patent Application Publication No. 2016/0319708 to Nielsen (Nielsen).
In Reference to Claim 13
Yang teaches:
In addition to all the limitations of claim 12 discussed above, a camshaft (Fig. 2 – reference character 230) having a lift profile (220, 232, 233) configured to engage and cause upward movement of the pushrod (Yang paragraph [0059]).
Neither Yang nor Hansson teach the following which is taught by Nielsen (see Nielsen and Fig. 1N below):
A hydraulic lash adjuster lifter (Fig. 1N – reference character 10) implemented between the camshaft (12) and the pushrod (16).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Nielsen to incorporate a hydraulic lash adjuster lifter between the camshaft and pushrod within the .

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Rammer as applied to claim 18 above, and further in view of Hansson.
In Reference to Claim 20
Neither Yang nor Rammer teach the following which is taught by Hansson:
In addition to all the limitations of claim 18 discussed above, when the rocker arm (Fig. 2H – reference character 9) rocks downward toward the exhaust valve in response to a camshaft lift profile, engaging the reset pin assembly (21, 40, 50) with a pedestal (25, 65, 67) of the valvetrain assembly so as to drain the fluid from the engine brake capsule and reset the engine brake capsule to the retracted position (Hansson paragraphs [0045] and [0056]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hansson to engage the reset pin assembly with a fixed pedestal when the rocker arm rotates down toward the exhaust valve via a camshaft lift profile so as to reset the reset pin assembly and drain the fluid from the engine brake capsule within the engine system of Yang, as modified by Rammer, since it would enable independent control of the reset valve in relation to the pivotal position of the rocker arm which would enable the reset valve to be opened in an unloaded state leading to lower wear of the components and lower 

In Reference to Claim 21
Yang does not teach the following which is taught by Rammer:
In addition to all the limitations of claim 20 discussed above, wherein the resetting of the engine brake capsule to the retracted position is performed during an exhaust stroke after bottom dead center (BDC) and prior to a next occurring top dead center (TDC) (Rammer paragraph [0040]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Rammer to generate the backpressure by closing a butterfly valve within the engine system of Yang, as modified by Hansson, since it would provide a comparably inexpensive and simple means of achieving engine air braking with a very high engine braking output as taught by Rammer (paragraph [0064]).


    PNG
    media_image1.png
    515
    473
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    562
    488
    media_image2.png
    Greyscale

ANNOTATED BY EXMAINER

    PNG
    media_image3.png
    536
    713
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    297
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    734
    416
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 15 November 2021 with respect to amended claims 1, 8, 9, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 15 November 2021 with respect to amended independent claim 18 and dependent claim 19 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the minor informalities found in the drawings and the objection thereto has been withdrawn.  Although some corrections were made with respect to the minor informalities found throughout the claims, issues remain and applicant is highly encouraged to amend the claims as suggested.
Further, although applicant’s amendment clarified the indefiniteness that served as grounds for the rejection of claims 11 and 18 – 20 under 35 U.S.C. 112(b), applicant’s amendment raises new issues under 35 U.S.C. 112(a) and (b) as detailed above.
Also, applicant’s arguments and amendment fail to overcome the art-based rejection of claims as they are fully articulated in the body of this office action.  A response to applicant’s arguments has been addressed only where specific arguments have been presented.
Applicant argues with respect to amended claims 18 and 19 that the combination of Yang in view of Rammer is improper since modifying Yang to perform the control of Rammer would allegedly render Yang unsatisfactory for its intended purpose.  Namely, since Yang already performs EGR and engine braking via small compression release cam lobes, opening the exhaust valve using a generated backpressure (via an exhaust butterfly valve) and holding the exhaust valve open (as claimed and as taught by Rammer) would allegedly a) the engine braking control of Yang is merely one type of an engine braking control strategy and there are advantages to varying the type and/or timing of engine braking being applied based on engine operating parameters as is well known in the art, and (b) the engine braking control of Rammer provides an additional strategy which enables a full-cycle bleeder brake operation that can be selectively executed (via selective use of the exhaust butterfly valve) without rendering the EGR and compression release cam lobes of Yang useless.  Moreover, one having ordinary skill in the art would be motivated to incorporate the full-cycle bleeder brake operation of Rammer since it would provide an inexpensive and simple means of achieving engine air braking with a very high engine braking output in engine deceleration as taught by Rammer (paragraph [0064]).  Hence, the combination of Yang in view of Rammer is both proper and obvious.
Thus, the new rejections of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746